                                         Case 3:19-cv-04238-MMC Document 790 Filed 08/17/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                    Case No. 19-cv-04238-MMC
                                                      Plaintiffs,
                                  8
                                                                                      ORDER GRANTING MOTIONS TO
                                                v.                                    SEAL
                                  9

                                  10     VADE SECURE, INCORPORATED, et
                                         al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court are thirty separate motions to seal, filed in connection with
                                  14   various pretrial matters raised in the above-titled action. (See Doc. Nos. 451, 459, 465,
                                  15   475, 476, 498, 501, 503, 505, 510, 514, 518, 527, 529, 532, 534, 535, 542, 556, 583,
                                  16   586, 609, 618, 643, 661, 686, 688, 716, 719, 723.) The motions to seal primarily seek to
                                  17   preclude public disclosure of asserted trade secrets and measures taken to maintain their
                                  18   secrecy, as well as documents containing internal corporate financial data and other
                                  19   assertedly proprietary information.
                                  20         Although in a number of instances the motions sweep more broadly than arguably
                                  21   necessary, the Court finds a detailed parsing of each request, given the number
                                  22   submitted, is not presently warranted, and, accordingly, the motions to seal are hereby
                                  23   GRANTED. If, however, a motion to unseal particular material is subsequently
                                  24   submitted, the Court will address such submission at that time.
                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: August 17, 2021
                                                                                              MAXINE M. CHESNEY
                                  28                                                          United States District Judge
